174 S.W.3d 77 (2005)
Daniel GRIZZLE, Plaintiff/Appellant,
v.
PENSKE LOGISTICS, INC., Defendant/Respondent.
No. ED 86110.
Missouri Court of Appeals, Eastern District, Division Four.
October 25, 2005.
Daniel Grizzle, Overland, MO, pro se.
Charles Bernard Jellinek, St. Louis, MO, for respondent.
*78 Before NANNETTE A. BAKER, P.J., ROBERT G. DOWD, JR., J. and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Daniel Grizzle (Appellant) appeals from a judgment of the trial court entered upon a jury verdict finding in favor of Penske Logistics, Inc. on Appellant's wrongful discharge claim. We have reviewed the briefs of the parties and the record on appeal and conclude that there was no error at the trial court level. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).